     Case 16-13976-jkf         Doc 66      Filed 05/12/20 Entered 05/12/20 15:43:28                 Desc Main
                                           Document      Page 1 of 2
                             IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE:
 Wanda D. Rucker                                             Chapter 13 Proceeding
                                                   Debtor
                                                             16-13976 JKF

                                                             Claim No. 17-1

           NOTICE OF FORBEARANCE AGREEMENT DUE TO THE COVID-19 PANDEMIC

        Now comes WELLS FARGO BANK, N.A. ("Creditor"), by and through undersigned counsel, and hereby
submits this Notice of Forbearance Agreement to the Court regarding the Debtor's request for mortgage payment
forbearance based upon a material financial hardship caused by the COVID-19 pandemic.
        The Debtor recently requested a forbearance period of three (3) months in which the Debtor will not tender
mortgage payments to Creditor that would come due on the mortgage starting of April 1, 2020 through June 1, 2020.
Creditor, at this time, does not waive any rights to collect the payments that come due during the forbearance period
after the forbearance plan ends. Furthermore, Creditor does not waive its rights under other applicable non-bankruptcy
laws and regulations, including, but not limited to, RESPA, and the right to collect any post-petition escrow shortage.
During the forbearance period Creditor may continue to file notices in compliance with Fed. Rule Bankr. P. 3002.1.
        Because of the uncertainties surrounding how long this pandemic will last, Creditor will work with Debtor or
Debtor's counsel to determine when Debtor will be able to resume making mortgage payments and when/how the
Debtor will cure the delinquency created by the forbearance period ("forbearance arrears”). Once the forbearance plan
ends and the Creditor and Debtor or Debtor's counsel agree on an appropriate repayment or loss mitigation program,
Creditor will file a notice or an amended/supplemental claim consistent with local practice.
        Creditor does not waive its rights to seek relief from the automatic stay for reasons other than non-payment
of the Mortgage, including, but not limited to, a lapse in insurance coverage or non-payment of property taxes.


                                                  /s/ Jill Manuel-Coughlin, Esquire
                                                  POWERS KIRN, LLC
                                                  Jill Manuel-Coughlin, Esquire; ID #63252
                                                  Harry B. Reese, Esquire; ID #310501
                                                  Sarah K. McCaffery, Esquire; ID #311728
                                                  Eight Neshaminy Interplex, Suite 215
                                                  Trevose, PA 19053
                                                  Telephone: 215-942-2090; Facsimile: 215-942-8661
                                                  Email: bankruptcy@powerskirn.com
                                                  Attorney for Movant
Dated: May 12, 2020
      Case 16-13976-jkf           Doc 66   Filed 05/12/20 Entered 05/12/20 15:43:28            Desc Main
                                           Document      Page 2 of 2
                                IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                                   Chapter 13 Proceeding
 Wanda D. Rucker
                                                Debtor    16-13976 JKF

                                                          Claim No. 17-1

                                           CERTIFICATE OF SERVICE

I, as counsel for WELLS FARGO BANK, N.A., hereby certify that a copy of the Notice of Forbearance
Agreement was served upon the following persons by electronic notification and/or first class U.S. mail, on May
12, 2020:

Parties Served via Electronic Notification:
David M. Offen, Esquire
601 Walnut Street
Suite 160 West
Philadelphia, PA 19106
Email: info@offenlaw.com
Attorney for Debtor

Scott Waterman, Esquire
2901 St. Lawrence Avenue, Suite 100
Reading PA 19606
Email: info@ReadingCh13.com
Trustee

Parties Serviced via First Class Mail:
Wanda D. Rucker
105 Wendee Way
Sewell NJ 08080
Debtor

                                                /s/ Jill Manuel-Coughlin, Esquire
                                                POWERS KIRN, LLC
                                                Jill Manuel-Coughlin, Esquire; ID #63252
                                                Harry B. Reese, Esquire; ID #310501
                                                Sarah K. McCaffery, Esquire; ID #311728
                                                Eight Neshaminy Interplex, Suite 215
                                                Trevose, PA 19053
                                                Telephone: 215-942-2090; Facsimile: 215-942-8661
                                                Email: bankruptcy@powerskirn.com
                                                Attorney for Movant
Dated: May 12, 2020
